 



Exhibit 10.3

     
(GE LOGO) [c23896c2389601.gif]
  GE
Healthcare Financial Services

     
CONFIDENTIAL
  500 West Monroe Street
Suite 1100
Chicago, IL 60661
USA

February 25, 2008

     
SXC Health Solutions Inc.
2441 Warrenville Road, Suite 610
Lisle, Illinois 60532
Attn: Mr. Jeffrey Park
          Chief Financial Officer
  T+1 312 441 7705
F+1 312 441 7770

Re:      Commitment Letter
Ladies and Gentlemen:
General Electric Capital Corporation (“GE Capital”) is pleased to commit to
provide, directly or through an affiliate, the Financing (as defined below) and
to act as the sole administrative agent for the Financing, all upon and subject
to the general terms and conditions set forth herein, in the Summary of Terms
attached hereto as Exhibit A and incorporated herein by reference (the “Term
Sheet” and together with this letter, the “Commitment Letter”) and in the Fee
Letter (as defined below). GE Capital Markets, Inc. (“GECM”) is pleased to
advise you of its agreement to act as the sole lead arranger and book-running
manager for the Financing. Capitalized terms used in the text of this Commitment
Letter without definition have the meanings assigned such terms in the Term
Sheet.
SXC Health Solutions Inc. (“you” or “Borrower”) have advised GE Capital and GECM
that you intend to acquire all of the issued and outstanding capital stock of
National Medical Health Card Systems, Inc. (the “Target”, and together with its
subsidiaries, the “Acquired Business”) pursuant to an Agreement and Plan of
Merger to be entered into among SXC Health Solutions Corp. (“Parent”), the
Borrower, Merger Sub and Target (in the form previously provided to GE Capital
(for the avoidance of doubt, such form is the Sidley Draft 2/25/08), with such
amendments, thereto, if any, as are permitted under Schedule I, Conditions to
Closing, of the Term Sheet, the “Merger Agreement”) (such transactions, the
“Transaction”). The Transaction will take the form of (a)(i) an exchange offer
(the “Exchange Offer”) by Merger Sub to acquire any and all of the outstanding
shares of common stock of Target in exchange for $7.70 in cash and a portion of
a common share of Parent equal to $3.30 (such portion to be determined based on
the average of Parent’s common stock price as reported on NASDAQ for the
preceding 20 trading days) (as it may be adjusted pursuant to the Merger
Agreement, the “Consideration”) followed by (ii) a merger of Merger Sub with and
into Target with Target continuing as the surviving corporation (the “Second
Step Merger”) and each outstanding share of Target common stock not acquired in
the Exchange Offer (other than dissenting and excluded shares) being converted
into the right to receive the Consideration and each option to purchase Target
common stock being converted as described in the Merger Agreement or (b) a one
step merger of Merger Sub with and into Target with Target continuing as the
surviving corporation (the “One Step Merger”) and each outstanding share of
Target stock (including the Convertible Preferred Stock) being converted into
the right to receive the Consideration and each option to purchase Target common
stock being converted as described in the Merger Agreement. The Exchange Offer
and Second Step Merger are more fully described on Exhibit I. You have further
advised GE Capital that, in connection with the Transaction, you intend to
obtain senior secured financing in an amount equal to $58.0 million, which will
be comprised of a $10.0 million Senior Secured Revolving

 



--------------------------------------------------------------------------------



 



Credit Facility and a $48.0 million Senior Secured Term Loan on the terms and
conditions described in the Term Sheet (collectively, the “Financing”).
Syndication.
GE Capital intends and reserves the right, prior to and after the execution of
definitive documentation for the Financing (the “Financing Documentation”), to
syndicate a portion of its commitments under this Commitment Letter or its loans
and commitments under the Financing Documentation, as the case may be, to one or
more financial institutions pursuant to a syndication to be managed by GECM (GE
Capital and such financial institutions becoming parties to such Financing
Documentation being collectively referred to as the “Lenders”) in consultation
with the Borrower. The syndication of a portion of GE Capital’s commitments
and/or loans under the Financing is hereinafter referred to as the “Primary
Syndication”. Notwithstanding the foregoing or any other provision of the
Commitment Letter, Term Sheet or Fee Letter, GE Capital and GECM acknowledge and
agree that completion of the Primary Syndication or any other syndication is not
a condition to their commitment and agreements hereunder nor shall it reduce
their commitments hereunder with respect to the Facilities.
GECM will commence the Primary Syndication promptly after your acceptance of
this Commitment Letter and the Fee Letter (as defined below). It is understood
and agreed that GECM will, in consultation with you, manage and control all
aspects of the Primary Syndication, including selection of the potential other
Lenders, determination of when GECM will approach potential other Lenders and
the time of acceptance of the other Lenders’ commitments, any naming rights,
titles or roles to be awarded to the other Lenders, and the final allocations of
the commitments among the other Lenders. It is further understood and agreed
that (i) no additional agents, co-agents, co-arrangers or co-bookrunners shall
be appointed, or other titles, names or roles conferred to any other Lender or
any other person or entity, by you in respect of the Financing, (ii) the amount
and distribution of fees among the other Lenders will be at GECM’s discretion,
(iii) no other Lender will be offered by, or receive from, you compensation of
any kind for its participation in the Financing, except as expressly provided
for in this Commitment Letter or the Fee Letter or with the prior written
consent of GECM, (iv) there shall be no competing issuances of debt, securities
or commercial bank facilities of the Borrower, the Target or any subsidiary or
affiliate thereof, being offered, placed or arranged during or immediately prior
to the syndication of the Financing.
You agree to actively assist and cooperate (and use your commercially reasonable
efforts to cause the Target, each of your and its respective affiliates and all
other necessary persons to assist and cooperate) with GE Capital and GECM in
connection with the Primary Syndication. Such assistance shall include, without
limitation (a) promptly preparing and providing to GE Capital and GECM all
information with respect to Borrower and the Target and their respective
subsidiaries, the Transaction and the other transactions contemplated hereby,
including all financial information and projections (the “Projections”), as GE
Capital and GECM may reasonably request in connection with the Primary
Syndication, (b) participating (and using your commercially reasonable efforts
to cause the Target to participate in) Lender and other relevant meetings
(including meetings with rating agencies) at mutually agreed upon times,
(c) providing direct contact during the Primary Syndication between the
Borrower’s senior management, representatives and advisors (and using your
commercially reasonable efforts with respect to the Target’s senior management,
representatives and advisors), on the one hand, and potential Lenders, on the
other hand at mutually agreed upon times, (d) using your commercially reasonable
efforts to ensure that GECM’s syndication efforts benefit from Borrower’s and,
to the extent practicable and in your view appropriate, the Target’s existing
banking relationships, and (e) assisting GECM in the preparation of a
confidential information memorandum, presentations and other information
materials regarding the Financing to be used in connection with the Primary
Syndication and confirming (and using your

2



--------------------------------------------------------------------------------



 



commercially reasonable efforts to cause the Target to confirm), prior to such
materials being made available to potential Lenders, the completeness and
accuracy of such materials in all material respects.
Information
You hereby represent and covenant (and it is a condition to GE Capital’s
commitment hereunder) that (a) all information other than the Projections and
information of a general economic or general industry nature (the “Information”)
that has been or will be made available to GE Capital and GECM by you, the
Target, the Acquired Business or any of your or their affiliates or
representatives is or will be, when furnished and when taken as a whole with all
other Information, complete and correct in all material respects and does not or
will not, when furnished, contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made and (b) the Projections that have been or will be
made available to us by the Borrower (including with respect to the Target and
the Acquired Business) or any of the Borrower’s or their affiliates or
representatives have been or will be prepared in good faith based upon
reasonable assumptions believed by you to be reasonable (it being understood and
acknowledged that the Projections are as to future events and are not facts and
are subject to significant uncertainties and contingencies that may be beyond
your control and actual results may differ materially from the Projections). You
agree that if at any time prior to the closing of the Financing any of the
representations in the preceding sentence would be incorrect if the Information
or Projections were being furnished, and such representations were being made,
at such time, then you will promptly supplement the Information or the
Projections, as the case may be, so that such representations will be correct
under those circumstances. You understand that in arranging and syndicating the
Financing we may use and rely on the Information and Projections without
independent verification thereof.
You hereby authorize and agree, on behalf of yourself, the Target, and your and
their respective affiliates, that the Information, the Projections and all other
information provided by or on behalf of you, the Target and your and their
affiliates to GE Capital and GECM regarding the Borrower, the Target and their
respective affiliates, the Transaction and the other transactions contemplated
hereby in connection with the Financing (collectively, “Evaluation Material”)
may be disseminated by or on behalf of GE Capital and GECM, and made available,
to potential other Lenders and other persons, who have agreed to be bound by
customary confidentiality undertakings (including, “click-through” agreements),
all in accordance with GECM’s standard loan syndication practices (whether
transmitted electronically by means of a website, e-mail or otherwise, or made
available orally or in writing, including at potential Lender or other
meetings). You hereby further authorize GECM to download copies of Borrower’s
and the Acquired Business’ logos from their respective websites and post copies
thereof on an Intralinks® or similar workspace and use the logos on any
confidential information memoranda, presentations and other marketing and
materials prepared in connection with the Primary Syndication.
At GECM’s request, you agree to assist (and shall use your commercially
reasonable efforts to cause the Target to assist) in the preparation of
Evaluation Material, including a market version of the confidential information
memorandum, presentation and other information materials, consisting exclusively
of information that is either publicly available with respect to the Borrower,
the Target and the Borrower’s and Target’s subsidiaries and parent companies, or
that is not material with respect to Borrower, the Target, and their respective
securities for purposes of United States and Canadian federal and state
securities laws. You also hereby agree that you will (a) identify in writing
(and use your commercially reasonable efforts to cause the Target to identify in
writing) and (b) clearly and conspicuously mark such Evaluation Material that
does not contain any such material non-public information referred to in the
prior sentence as “PUBLIC”. You hereby agree that by identifying such Evaluation
Material pursuant to clause

3



--------------------------------------------------------------------------------



 



(a) of the preceding sentence and marking Evaluation Material as “PUBLIC”
pursuant to clause (b) of the preceding sentence and/or publicly filing any
Evaluation Material with the U.S. Securities and Exchange Commission or Canadian
Securities Administrators, then GE Capital, GECM and the other Lenders and
potential Lenders shall be entitled to treat such Evaluation Material as not
containing any material non-public information with respect to the Borrower, the
Target and the Borrower’s and Target’s subsidiaries and parent companies for
purposes of United States and Canadian federal and state securities laws. You
further acknowledge and agree that the following documents and materials shall
be deemed to be PUBLIC, whether or not so marked, and do not contain any
material non-public information: term sheets with respect to the Financing and
the Transaction, and administrative materials of a customary nature prepared by
GE Capital and GECM for prospective Lenders, such as a lender meeting
invitation, bank allocation, if any, and funding and closing memorandum. Before
distribution of any Evaluation Material, you agree or agree to use your
commercially reasonable efforts to cause the Target to execute and deliver to us
a letter in which you authorize distribution of the Evaluation Material to
prospective Lenders and their employees willing to receive material non-public
information, and a separate letter in which you authorize distribution of
Evaluation Material that does not contain material non-public information and
represent that no material non-public information is contained therein.
Fee Letter.
As consideration for GE Capital’s and GECM’s agreements hereunder you agree to
pay GE Capital and GECM the fees as set forth in the Term Sheet and in the Fee
Letter dated the date hereof and delivered herewith with respect to the
Financing (the “Fee Letter”). Once paid, such fees shall not be refundable under
any circumstances.
Conditions.
The commitment and agreements of GE Capital hereunder, and the agreements of
GECM to provide the services described herein, are subject to the following:
(a) the execution and delivery of the Financing Documentation reasonably
acceptable to GE Capital and its counsel, (b) GE Capital not becoming aware
after the date hereof of any information not previously disclosed to GE Capital
affecting Borrower, the Target, the Acquired Business or the Transaction that in
GE Capital’s reasonable judgment is inconsistent in a material and adverse
manner with any such information disclosed to GE Capital prior to the date
hereof, (c) GECM having been afforded a reasonable period of time (and in any
event at least 30 days), following your and Target’s, as applicable, written
authorization for the release of the confidential information memorandum
prepared as part of the Evaluation Material and immediately prior to the date of
closing of the Financing to complete the Primary Syndication, (d) your
compliance in all material respects with the terms and provisions of this
Commitment Letter and the Fee Letter and (e) the other conditions set forth in
the Term Sheet and the Fee Letter. The terms and conditions of the commitment
and agreement hereunder and of the Financing are not limited to those set forth
herein and in the Term Sheet and the Fee Letter. All terms used in this
Commitment Letter and not otherwise defined herein shall have the meanings
ascribed to them in the Term Sheet. Those matters that are not covered by the
provisions hereof and of the Term Sheet and Fee Letter are subject to the
approval and agreement of GE Capital and you and in a manner consistent with the
Term Sheet.
Expenses.
By signing this Commitment Letter, regardless of whether the Financing closes,
you agree to pay upon demand to GE Capital and GECM all fees and expenses
(including, but not limited to, all reasonable costs and fees of external legal
counsel) incurred in connection with this Commitment Letter, the Fee Letter, the
Transaction, the Financing and the transactions contemplated hereby (and the
negotiation, documentation, closing and syndication thereof).

4



--------------------------------------------------------------------------------



 



Revolving Credit Facility.
By signing this Commitment Letter, the Borrower agrees that on the Closing Date,
no amount (excluding issued Letters of Credit) will be drawn under the Revolving
Credit Facility, and Borrower shall have at least $20 million of cash on hand
(after giving effect to the Acquisition), of which $15,000,000 may be used to
fund the AB Cash Collateral Account (as such term is defined in the Term Sheet).
Confidentiality.
GE Capital is delivering this Commitment Letter to you with the understanding
that the Borrower will not disclose the contents of this Commitment Letter, the
Fee Letter or GE Capital’s or GECM’s involvement or interest in providing and
arranging the Financing to any third party (including, without limitation, any
financial institution or intermediary) without GE Capital’s prior written
consent other than (a) to those individuals who are your directors, officers,
employees, attorneys, accountants or advisors in connection with the Financing;
provided that this Commitment Letter (but not the Fee Letter) may also be
disclosed to the Target’s directors, officers, employees or advisors, and (b) as
may be compelled in a judicial or administrative proceeding or as otherwise
required by law or compulsory legal process (in which case you agree to inform
GE Capital promptly thereof). You, SXC and the Target may also disclose such
matters in connection with any public filing required to be made with or public
document required to be delivered to your, SXC’s or the Target’s stockholders in
connection with the Transaction. Other than in any required public filing or any
required delivery described in the prior sentence, you agree to inform all such
persons who receive information concerning GE Capital, GECM, this Commitment
Letter or the Fee Letter that such information is confidential and may not be
used for any purpose other than in connection with the Transaction and may not
be disclosed to any other person. GE Capital reserves the right to review and
approve, in advance, all materials, press releases, advertisements and
disclosures that you prepare or that is prepared on your behalf that contain GE
Capital’s or any affiliate’s name or describe GE Capital’s financing commitment
or GECM’s role and activities with respect to the Financing.
Indemnity.
Regardless of whether the Financing closes, you agree to (a) indemnify, defend
and hold each of GE Capital, GECM and their respective affiliates and the
principals, directors, officers, employees, representatives, agents and third
party advisors of each of them (each, an “Indemnified Person”), harmless from
and against all losses, disputes, claims, expenses (including, but not limited
to, attorneys’ fees), damages, and liabilities of any kind (including, without
limitation, any environmental liabilities) which may be incurred by, or asserted
against, any such Indemnified Person in connection with, arising out of, or
relating to, this Commitment Letter, the Fee Letter, the Financing, the use or
the proposed use of the proceeds thereof, the Transaction, any other transaction
contemplated by this Commitment Letter, any other transaction related thereto
and any claim, litigation, investigation or proceeding relating to any of the
foregoing (each, a “Claim”, and collectively, the “Claims”), regardless of
whether such Indemnified Person is a party thereto, and (b) reimburse each
Indemnified Person upon demand for all legal and other expenses incurred by it
in connection with investigating, preparing to defend or defending, or providing
evidence in or preparing to serve or serving as a witness with respect to, any
lawsuit, investigation, claim or other proceeding relating to any of the
foregoing (each, an “Expense”); provided that no Indemnified Person shall be
entitled to indemnity hereunder in respect of any Claim or Expense to the extent
that the same is found by a final, non-appealable judgment of a court of
competent jurisdiction to have resulted

5



--------------------------------------------------------------------------------



 



directly from the bad faith, gross negligence or willful misconduct of, or
breach of agreements hereunder by, such Indemnified Person. Under no
circumstances shall any party hereto or any of their respective affiliates be
liable for any punitive, exemplary, consequential or indirect damages that may
be alleged to result in connection with, arising out of, or relating to, any
Claims, this Commitment Letter, the Fee Letter, the Financing, the use or the
proposed use of the proceeds thereof, the Transaction, any other transaction
contemplated by this Commitment Letter and any other transaction related
thereto. Furthermore, you hereby acknowledge and agree that the use of
electronic transmission is not necessarily secure and that there are risks
associated with such use, including risks of interception, disclosure and abuse.
You agree to assume and accept such risks by hereby authorizing the transmission
of electronic transmissions, and you agree that each of GE Capital, GECM or any
of their respective affiliates will not have any liability for any damages
arising from the use of such electronic transmission systems.
Sharing Information; Absence of Fiduciary Relationship.
You acknowledge that GE Capital, GECM and their affiliates may be providing debt
financing, equity capital or other services to other companies in respect of
which you may have conflicting interests regarding the transactions described
herein and otherwise. None of GE Capital, GECM or any of their respective
affiliates will furnish confidential information obtained from you, the Target,
and your and their respective officers, directors, employees, attorneys,
accountants or other advisors by virtue of the transactions contemplated by this
Commitment Letter or its other relationships with you to other companies. You
also acknowledge that none of GE Capital, GECM or any of their respective
affiliates has any obligation to use in connection with the transactions
contemplated by this Commitment Letter, or furnish to you, the Target and your
and their respective officers, directors, employees, attorneys, accountants or
other advisors, confidential information obtained by GE Capital, GECM or any of
their respective affiliates from other companies.
You further acknowledge and agree that (a) no fiduciary, advisory or agency
relationship between you, GE Capital or GECM has been or will be created in
respect of any of the transactions contemplated by this Commitment Letter,
irrespective of whether GE Capital, GECM and/or their respective affiliates have
advised or are advising you on other matters and (b) you will not bring or
otherwise assert any claim against GE Capital or GECM for breach of fiduciary
duty or alleged breach of fiduciary duty and agree that neither GE Capital nor
GECM shall have any liability (whether direct or indirect) to you in respect of
such a fiduciary duty claim or to any person asserting a fiduciary duty claim on
behalf of or in right of you, including your stockholders, employees or
creditors.
Assignments and Amendments.
This Commitment Letter shall not be assignable by any party hereto without the
prior written consent of all parties hereto (and any purported assignment
without such consent shall be null and void), is intended to be solely for the
benefit of the parties hereto and is not intended to confer any benefits upon,
or create any rights in favor of, any person other than the parties hereto and
the Indemnified Persons; provided, that GE Capital may transfer and assign its
commitment hereunder, in whole or in part, to any of its affiliates but, upon
such assignment, GE Capital shall only be released from the portion of its
commitment hereunder that has been so transferred and assigned to the extent
such assignee shall have (prior to such release) funded the portion of the
commitment so assigned.
This Commitment Letter may not be amended or waived except by an instrument in
writing signed by you and GE Capital. GE Capital and GECM may perform the duties
and activities described hereunder through any of their respective affiliates
and the provisions of the paragraph entitled “Indemnity” shall apply with equal
force and effect to any of such affiliates so performing any such duties or
activities.

6



--------------------------------------------------------------------------------



 



Counterparts and Governing Law.
This Commitment Letter may be executed in counterparts, each of which shall be
deemed an original and all of which counterparts shall constitute one and the
same document. Delivery of an executed signature page of this Commitment Letter
by facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.
The laws of the State of New York shall govern all matters arising out of, in
connection with or relating to this Commitment Letter, including, without
limitation, its validity, interpretation, construction, performance and
enforcement; provided that the definition of “Company Material Adverse Effect”
shall be governed by the laws of the State of Delaware.
Venue and Submission to Jurisdiction.
You consent and agree that the state or federal courts located in New York
County, State of New York, shall have exclusive jurisdiction to hear and
determine any claims or disputes between or among any of the parties hereto
pertaining to this Commitment Letter, any transaction relating hereto, any other
financing related thereto, and any investigation, litigation, or proceeding in
connection with, related to or arising out of any such matters, provided, that
you acknowledge that any appeals from those courts may have to be heard by a
court located outside of such jurisdiction. You expressly submit and consent in
advance to such jurisdiction in any action or suit commenced in any such court,
and hereby waive any objection, which either of them may have based upon lack of
personal jurisdiction, improper venue or inconvenient forum.
Waiver of Jury Trial.
THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW, WAIVE ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR
RELATING TO, THIS COMMITMENT LETTER, THE FEE LETTER, THE FINANCING AND ANY OTHER
TRANSACTION CONTEMPLATED HEREBY. THIS WAIVER APPLIES TO ANY ACTION, SUIT OR
PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE.
Survival.
The provisions of this letter set forth under this heading and the headings
“Syndication”, “Information”, “Expenses”, “Confidentiality”, “Indemnity”,
“Assignments and Amendments”, “Counterparts and Governing Law”, “Venue and
Submission to Jurisdiction” and “Waiver of Jury Trial” shall survive the
termination or expiration of this Commitment Letter and shall remain in full
force and effect regardless of whether the Financing closes or Financing
Documentation shall be executed and delivered; provided that in the event the
Financing closes or the Financing Documentation shall be executed and delivered,
the provisions under the heading “Syndication” shall survive only until the
completion of the Primary Syndication (as determined by GECM) and the
reimbursement and indemnification contained in the Financing Documentation shall
supersede such provisions contained herein.
Integration.
This Commitment Letter and the Fee Letter supersede any and all discussions,
negotiations, understandings or agreements, written or oral, express or implied,
between or among the parties hereto and any other person as to the subject
matter hereof.

7



--------------------------------------------------------------------------------



 



Patriot Act.
GE Capital hereby notifies you that pursuant to the requirements of the USA
PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the
“PATRIOT Act”), each Lender may be required to obtain, verify and record
information that identifies Borrower, which information includes the name,
address, tax identification number and other information regarding Borrower that
will allow such Lender to identify Borrower in accordance with the PATRIOT Act.
This notice is given in accordance with the requirements of the PATRIOT Act and
is effective as to each Lender.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

8



--------------------------------------------------------------------------------



 



Please indicate your acceptance of the terms hereof and of the Fee Letter by
signing in the appropriate space below and in the Fee Letter and returning to GE
Capital such signature pages to this Commitment Letter and the Fee Letter by
5:00 p.m., New York City time on February 27, 2008. Unless extended in writing
by GE Capital (which extension may be granted or withheld by GE Capital in its
sole discretion), the commitments contained herein shall expire on the first to
occur of (a) the date and time referred to in the previous sentence unless you
shall have executed and delivered a copy of this Commitment Letter and the Fee
Letter as provided above and (b) 5:00 p.m., New York City time on August 1,
2008, unless the transactions contemplated and described by this Commitment
Letter are consummated on or before that date on the terms, and subject to the
conditions, contained herein.
Sincerely,

          GENERAL ELECTRIC CAPITAL CORPORATION    
 
       
By:
Name:
  /s/ John Dale
 
John Dale    
Title:
  Duly Authorized Signatory    
 
        AGREED AND ACCEPTED
    THIS 25th DAY OF FEBRUARY, 2008.    
 
        SXC HEALTH SOLUTIONS CORP.    
 
       
By:
  /s/ Jeffrey Park
 
   
Name:
  Jeffrey Park    
Title:
  Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



Exhibit A to Commitment Letter
$58.0 Million Senior Secured Credit Facilities
Summary of Terms
February 25, 2008
This is the Term Sheet described as Exhibit A in that certain letter dated
February 25, 2008. Capitalized terms used herein without definition shall have
the meanings assigned to them in the letter referenced above.

     
Borrower:
  SXC Health Solutions Inc. (“Borrower”).
 
   
Guarantors:
  SXC Health Solutions Corp. (“Parent”) and each of Borrower’s existing and
subsequently acquired or formed direct and indirect material domestic
subsidiaries, including at the time of its acquisition (which shall be the
earlier of consummation of the merger or acquisition of 90% of its outstanding
common stock) the Target and its material domestic subsidiaries (each, a
“Guarantor” and collectively, the “Guarantors”; together with the Borrower, the
“Group Members”) (it being understood that on the Closing Date, there are no
Canadian subsidiaries of Borrower or Target) .
 
   
Administrative Agent:
  General Electric Capital Corporation (“GE Capital”)
 
   
Sole Lead Arranger
   
and Book Runner:
  GE Capital Markets, Inc. (“GECM”)
 
   
Lenders:
  A syndicate of financial institutions (including GE Capital individually)
arranged by GECM in consultation with Borrower.
 
   
Facilities:
  Up to $58.0 million in senior secured credit facilities (the “Facilities”)
consisting of the following:
 
   
 
  Term Loan: A term loan of up to $48.0 million (“Term Loan”) will be advanced
in one drawing on the Closing Date (as defined below) and have a term of 6
years, and will be repayable in equal quarterly installments commencing on the
first day of the first quarter after the Closing Date in accordance with the
following amortization schedule:

      Term Loan  
Loan Year 1:
    $480,000  
Loan Year 2:
    4,800,000  
Loan Year 3:
    4,800,000  
Loan Year 4:
    7,200,000  
Loan Year 5:
    7,200,000  
Loan Year 6:
    23,520,000  

     
 
  Amounts repaid on the Term Loan may not be reborrowed. Notwithstanding the
foregoing, the outstanding principal

 



--------------------------------------------------------------------------------



 



     
 
  balance of the Term Loan will be repayable in full on the date on the 6th
anniversary of the Closing Date.
 
   
 
 
Revolving Credit Facility: A revolving credit facility of up to $10.0 million
(the “Revolving Credit Facility”) under which borrowings may be made from time
to time during the period from the Closing Date (as hereinafter defined) until
the 5th anniversary of the Closing Date.
 
   
 
 
A. Letters of Credit. A to-be-determined amount of the Revolving Credit Facility
will be available for the issuance of letters of credit (“Letters of Credit”)
for the account of Borrower or any of its subsidiaries. No Letter of Credit will
have a termination date that is later than (a) 7 days prior to the termination
date of the Revolving Credit Facility and (b) other than through the operation
of “evergreen provisions” (which shall in no event extend beyond the date
referred to in clause (a) above), 1 year after the date of issuance.
 
   
 
 
B. Swing Line Loans. A to-be-determined amount of the Revolving Credit Facility
will be available to Borrower for swing line loans from GE Capital.
 
   
Use of Proceeds:
 
The proceeds of the loans and advances under the Facilities (collectively, the
“Loans”) will be used on or promptly after the date of the consummation of the
Exchange Offer and Second Step Merger or the One Step Merger, as applicable,
solely to (a) pay a portion of the consideration under the Acquisition Agreement
(as defined below), (b) repay all amounts owing under the Acquired Businesses’
and Borrower’s existing senior secured credit facilities and all other
indebtedness (other than indebtedness to be agreed upon), (c) to pay fees and
expenses incurred in connection with the foregoing and with the Facilities (the
“Transaction Costs”) and (d) in the case of the Loans under the Revolving Credit
Facility, for working capital and general corporate and similar purposes.
 
   
Interest:
 
Interest will be payable on the unpaid principal amount of all Loans at a rate
per annum equal to, at the option of Borrower, (a) the Base Rate (as defined
below) plus the Applicable Margin (as defined below), payable quarterly in
arrears or (b) so long as no event of default then exists a per annum rate equal
to the Eurodollar Rate (as defined below) plus the Applicable Margin, payable at
the end of the relevant interest period, but in any event, at least quarterly.
 
   
 
 
“Base Rate” means a floating rate of interest per annum equal to the higher of
the rate publicly quoted from time to time by The Wall Street Journal as the
“base rate on corporate loans posted by at least 75% of the nation’s 30 largest
banks” or the federal funds

2



--------------------------------------------------------------------------------



 



     
 
 
rate plus 50 basis points. “Eurodollar Rate” means, for each interest period,
the offered rate for deposits in U.S. dollars in the London interbank market for
the relevant interest period which is published by the British Bankers’
Association, and currently appears on Reuters Screen LIBOR01 Page, as of
11:00 a.m. (London time) on the day which is 2 business days prior to the first
day of such interest period adjusted for reserve requirements. When selecting
the Eurodollar Rate option, Borrower will be entitled to choose 1, 2, 3 or
6 month interest periods; provided that Borrower may not select any interest
period of more than 1 month until the date which is 90 days after the Closing
Date.
 
   
 
 
All interest will be calculated based on a 360-day year (or, in the case of Base
Rate loans calculated by reference to the prime rate, a 365/366-day year) and
actual days elapsed. The Financing Documentation will set forth appropriate
detail describing the exact method of calculation and relevant reserve
requirements for the interest rates referred to above as well as Eurodollar Rate
breakage provisions, Eurodollar Rate borrowing mechanics and other Eurodollar
Rate definitions.
 
   
 
 
The “Applicable Margin” (on a per annum basis) means 2.25% per annum, in the
case of Base Rate Loans, and 3.25% per annum, in the case of Eurodollar Rate
Loans.
 
   
 
 
Adjustments in the Applicable Margins will be implemented quarterly, on a
prospective basis, from and after the date which is 180 days following the
Closing Date, on the 3rd business day after the date of delivery of quarterly
financial statements (and related compliance certificate) evidencing the need
for such adjustments in accordance with the pricing grid set forth below (the
“Pricing Grid”). Failure to timely deliver such financial statements shall, in
addition to any other remedy provided for in the Financing Documentation, result
in an increase of the Applicable Margins to the highest level of such pricing
grid until such financial statements are delivered. Downward adjustments will
only take effect (and only remain effective) provided no default has occurred
and is continuing.

                  Leverage Ratio   Base Rate:   Eurodollar Rate:
Greater than
    2.50 %     3.50 %
3.00:1.00
               
Between 1.00:1.00
    2.25 %     3.25 %
and 3.00:1.00
               
Less than 1.00:1.00
    2.00 %     3.00 %

     
Default Rate:
 
From and after the occurrence of a payment or bankruptcy event of default, or,
at the election of the Administrative Agent or the Required Lenders, any other
event of default, all

3



--------------------------------------------------------------------------------



 



     
 
 
amounts under the definitive documentation shall bear interest at the applicable
interest rate (including those obligations which are determined by reference to
the rate applicable to any other obligation) plus 2% per annum and the Letter of
Credit Fee (as defined below) shall be increased by 2% per annum.
 
   
Interest Rate Protection:
 
Borrower shall obtain, within a time period to be agreed following the Closing
Date, interest rate protection agreements on terms and with counterparties
reasonably satisfactory to the Administrative Agent in effect for the three
(3) years following the Closing Date covering a notional amount of the Term Loan
to be agreed.
 
   
Fees:
  In addition to the fees payable to GE Capital as specified in the Fee Letter,
Borrower shall pay the following fees:
 
   
 
 
A fee of 0.50% per annum of the average daily balance of the unused portion of
the Revolving Credit Facility will be payable quarterly in arrears (the “Unused
Line Fee”).
 
   
 
 
A Letter of Credit fee (the “Letter of Credit Fee”) equal to the maximum undrawn
face amount of all outstanding Letters of Credit multiplied by an annual rate
equal to the Applicable Margin for Loans under the Revolving Credit Facility
bearing interest based on the Eurodollar Rate will be due and payable quarterly
in arrears. Borrower shall also pay certain fees, documentary and processing
charges to an issuer of Letters of Credit as separately agreed with such issuer
or in accordance with such issuer’s standard schedule at the time of
determination thereof.
 
   
 
  All fees will be calculated based on a 360-day year and actual days elapsed.
 
   
Prepayments and Commitment
   
Reductions:
 
Borrower shall make the following mandatory prepayments (subject to certain
basket amounts, thresholds and exceptions to be negotiated in the Financing
Documentation):
 
   
 
 
(a) Debt and Equity Issuances. Prepayments (i) in an amount equal to 50% of the
net cash proceeds of issuances of equity by Borrower and its subsidiaries and
(ii) in an amount equal to 100% of the net cash proceeds of issuances of debt
obligations of Borrower and its subsidiaries.
 
   
 
 
(b) Asset Sales. Prepayments in an amount equal to 100% of the net cash proceeds
of the sale or other disposition of any property or assets of Borrower or its
subsidiaries (including insurance and condemnation proceeds), subject to
thresholds and reinvestment provisions to be determined.

4



--------------------------------------------------------------------------------



 



     
 
 
Mandatory prepayments will be applied to the outstanding Loans: first, to the
Term Loan applied pro rata to the then remaining scheduled installments of the
Term Loan, next to the outstanding principal balance of the Revolving Credit
Facility, which shall not effect a permanent reduction to the Revolving Credit
Facility, and then to cash collateralize Letters of Credit.
 
   
 
 
Voluntary prepayments of the Loans will be permitted at any time provided that
Borrower pays breakage costs in connection with any voluntary prepayments of
Eurodollar Rate Loans made on a date other than the last day of an interest
period. Voluntary prepayments shall be applied to the remaining installments of
the Term Loan as directed by Borrower.
 
   
 
 
All voluntary and mandatory prepayments shall be accompanied by (A) accrued
interest on the amount prepaid to the date of prepayment, and (B) in the case of
a borrowing bearing interest at the Eurodollar Rate, breakage costs, if any.
 
   
Collateral:
 
All obligations of Borrower under the Facilities and under any interest rate
protection or other hedging arrangements entered into with or supported by a
Lender (or any affiliate of any Lender) and of the Guarantors under the
guarantees will be secured by a first priority perfected security interests in
100% of the outstanding equity interests of Borrower (all of which equity
interests are owned by Parent) and all existing and after-acquired real and
personal property of Borrower and each Guarantor (other than Parent), including,
without limitation, 100% of the outstanding equity interests (and together with
100% of the outstanding equity interests of Borrower, the “Pledged Stock”) in
their material domestic subsidiaries (the “Collateral”).
 
   
 
 
Notwithstanding anything to the contrary, the collateral shall exclude the
following:
 
 
(i) any fee owned real property with a value of less than an amount to be agreed
(with all required mortgages being permitted to be delivered post-closing;
provided that the Borrower uses commercially reasonable efforts to provide the
required mortgages on the Closing Date) and all leasehold interests, (ii) motor
vehicles and other assets subject to certificates of title, (iii) those assets
over which the granting of security interests in such assets would be prohibited
by contract, applicable law or regulation or the organizational documents of any
non-wholly owned subsidiary (including permitted liens, leases and licenses),
(iv) those assets as to which the Administrative Agent and the Borrower
reasonably determine that the cost of obtaining such a security interest or
perfection thereof are excessive in relation to the benefit to the Lenders of
the security to be afforded thereby and (v) other exceptions to be mutually
agreed upon.

5



--------------------------------------------------------------------------------



 



     
 
 
The Collateral will be free and clear of other liens, claims, and encumbrances,
except permitted liens and encumbrances reasonably acceptable to Administrative
Agent (to be set forth in the Financing Documentation).
 
   
 
 
In addition, beginning on the Closing Date and continuing unless and until such
time as an Alternative AB Requirement (as such term is defined below) is
satisfied, (i) the full amount of all outstanding payables owing to
AmerisourceBergen Drug Corporation or any of its affiliates (collectively,
“AmerisourceBergen”) shall constitute indebtedness for purposes of (x) the
Leverage Ratios set forth in the Pricing Grid and (y) both the minimum fixed
charge coverage ratio and the maximum total leverage ratio set forth below under
the heading “Financial Covenants” and both of such ratios shall remain unchanged
from the levels set forth on Exhibit II, (ii) the total amount of all
outstanding payables to AmerisourceBergen shall not exceed $5,000,000 at any
time and (iii) Borrower shall be required to maintain cash in a bank account
with a financial institution satisfactory to Administrative Agent in an amount
equal to $15,000,000 which cash shall be subject to a first priority lien in
favor of Administrative Agent and Lenders pursuant to an account control
agreement in form and substance satisfactory to Administrative Agent (the “AB
Cash Collateral Account”).
 
   
 
 
Borrower shall be required to report on a weekly basis, in a manner satisfactory
to Administrative Agent, all then outstanding payables owed to
AmerisourceBergen.
 
   
 
 
On, prior to or following the Closing Date, Borrower may (i) terminate, or cause
the termination of, any and all liens, security interests and encumbrances which
AmerisourceBergen may have against any assets of NMHCRxMail Order, Inc.
(“NMHCRxMail Order”) and provide evidence of such termination in form and
substance satisfactory to the Administrative Agent (which evidence may take the
form of official UCC search results from the Delaware Department of State) or
(ii) cause any and all liens, security interests or encumbrances which
AmerisourceBergen may have against any assets of NMHCRxMail Order to be a junior
priority, second lien which (a) shall only encumber products purchased by
NMHCRxMail Order from AmerisourceBergen and proceeds thereof, (b) shall only
secure payment obligations of NMHCRxMail Order for products so purchased from
AmerisourceBergen that have not yet been paid for, (c) shall secure no more than
$7,500,000 of such unpaid obligations described in sub-clause (b) above and (d)
shall be subject to and governed by an intercreditor and subordination agreement
in favor of Administrative Agent and Lenders, all in form and substance
satisfactory to the Administrative Agent (the

6



--------------------------------------------------------------------------------



 



     
 
 
satisfaction of one of the two sets of requirements set forth in (i) or
(ii) above being referred to as satisfying an “Alternative AB Requirement”). In
the event that the Borrower satisfies the Alternative AB Requirement by meeting
the requirements set forth in clause (ii) above, the full amount of all
outstanding payables owing to AmerisourceBergen shall constitute indebtedness
for purposes of (x) the Leverage Ratios set forth in the Pricing Grid and
(y) both the minimum fixed charge coverage ratio and the maximum total leverage
ratio set forth below under “Financial Covenants” and both of such ratios shall
remain unchanged from the levels set forth on Exhibit II.
 
   
Conditions Precedent to Closing:
 
The availability of the Facilities will be conditioned upon the satisfaction on
or before the date of the expiration of the commitment letter of the conditions
precedent set forth in the commitment letter, and the conditions set forth in
Schedule I hereto (the date upon which all such conditions precedent shall be
satisfied, the “Closing Date”).
 
   
Conditions Precedent to each
   
Borrowing under the
   
Facilities:
 
All of the representations and warranties in the Financing Documentation shall
be true and correct in all material respects; no default or event of default
shall be continuing; and delivery of any relevant borrowing notices or letter of
credit requests.
 
   
Representations and Warranties:
 
The Financing Documentation will contain the following representations and
warranties applicable to the Group Members (with exceptions and qualifications
to be mutually agreed upon):
 
   
 
 
Valid existence, compliance with law, power to execute, authorization, execution
and enforceability of the Financing Documentation and certain related documents
(and accuracy of representations and warranties thereunder, and no conflict
thereof with material agreements or applicable law), ownership of the Group
Members, accuracy of financial statements, absence of material adverse effect,
solvency, absence of material litigation, taxes, compliance with margin
regulations, absence of burdensome restrictions and defaults, inapplicability of
Investment Company Act, insurance, labor matters, ERISA, environmental and
healthcare matters, necessary rights to intellectual property, title to and
ownership of properties and accuracy of all information provided.
 
   
Affirmative Covenants:
 
The Financing Documentation shall contain the following affirmative covenants
applicable to the Group Members (with exceptions and qualifications to be
mutually agreed upon):

7



--------------------------------------------------------------------------------



 



     
 
 
Preservation of corporate existence, compliance with laws (including
environmental and healthcare laws), payment of taxes and other claims resulting
in liens, maintenance of properties, permits, insurance and books and records,
and access to books and records and visitation rights, use of proceeds, further
assurances (including provision of additional collateral and guaranties
consistent with the paragraph above entitled “Collateral” and delivery of
landlord, mortgagee and bailee waivers for locations containing material
Collateral or information systems) and maintenance of cash management systems.
 
   
Financial Covenants:
  The Financing Documentation shall contain the following financial covenants:
 
   
 
  (a) minimum fixed charge coverage ratio as set forth on Exhibit II
 
  (b) maximum total leverage ratio as set forth on Exhibit II
 
  (c) maximum capital expenditures as set forth on Exhibit II

     
Reporting Requirements:
 
The Financing Documentation shall contain the following financial and other
reporting requirements applicable to the Group Members:
 
   
 
 
Delivery of quarterly financial statements and of annual audited financial
statements; delivery of management letters; delivery of projections and an
annual business plan; annual insurance reports; quarterly schedules of
intercompany loan balances; copies of certain reports sent to other parties and
with respect to defaults, mandatory prepayment events, events that are material
and other information reasonably requested by the Administrative Agent.
 
   
Negative Covenants:
 
The Financing Documentation shall contain the following negative covenants
applicable to the Group Members (with exceptions and baskets to be mutually
agreed upon):
 
   
 
 
Limitations on indebtedness (including guaranties and speculative hedging
transactions), liens, investments (including loans and joint ventures),
intercompany investments and loans from Borrower and/or Guarantors to
non-Guarantor subsidiaries, capital expenditures, asset dispositions (including
sale and leaseback transactions), restricted payments (consisting of dividends,
redemptions and repurchases with respect to capital stock, cancellation of
debt), prepayments of indebtedness (including redemptions and repurchases),
fundamental corporate changes (including mergers, consolidations, acquisitions
or creation of subsidiaries), changes in nature of business, transactions with
affiliates, third-party restrictions on indebtedness, liens, investments or
restricted payments, modification of constituent documents and

8



--------------------------------------------------------------------------------



 



     
 
 
certain other agreements, changes in accounting treatment, financial reporting
practices or fiscal year, activities of Borrower and compliance with margin
regulations and ERISA, environmental and healthcare laws.
 
   
Events of Default:
 
The Financing Documentation shall contain the following events of default
applicable to the Group Members (with certain grace periods and thresholds to be
mutually agreed upon):
 
   
 
 
Failure to pay principal, interest or any other amount when due; representations
and warranties incorrect in any material respect when made or deemed made;
failure to comply with covenants in the Financing Documentation; cross-default
to other indebtedness; failure to satisfy or stay execution of judgments;
bankruptcy or insolvency; actual or asserted by a Group Member invalidity or
impairment of any part of the Financing Documentation (including the failure of
any lien to remain perfected); and change of ownership or control.
 
   
Requisite Lenders:
  Lenders holding more than 50% of total commitments and/or Loans.
 
   
Miscellaneous:
 
The Financing Documentation will include (a) standard yield protection
provisions (including, without limitation, provisions relating to compliance
with risk-based capital guidelines, increased costs, withholding taxes,
illegality and Eurodollar Rate breakage fees), (b) a waiver of consequential and
punitive damages and right to a jury trial, (c) customary agency, set-off and
sharing language and (d) other miscellaneous provisions as are usual and
customary for financings of this kind (including voting, indemnity and expense
provisions).
 
   
Assignments and Participations:
 
Lenders will be permitted to make assignments in a minimum amount of $1 million
(unless such assignment is of a Lender’s entire interest in a Facility) to other
financial institutions acceptable to Administrative Agent and, so long as no
event of default has occurred and is continuing, Borrower, which acceptances
shall not be unreasonably withheld or delayed; provided however, that the
approval of Borrower shall not be required in connection with assignments to
other Lenders (or to affiliates or approved funds of Lenders).
 
   
Governing Law and Submission
   
to Jurisdiction:
  New York

9



--------------------------------------------------------------------------------



 



SCHEDULE I
to
Summary of Terms
Conditions to Closing
The availability of each of the Facilities, in addition to the conditions set
forth in the Commitment Letter and Exhibit A thereto, shall be subject to the
satisfaction of the following conditions:
1. One Step Merger. If the Transaction is structured as a One Step Merger, the
One Step Merger shall have been or shall substantially concurrently be
consummated in accordance with the terms of the Merger Agreement, without giving
effect to any modifications, amendments, express waivers or consents thereto
that are materially adverse to the Lenders (including without limitation the
definition of “Company Material Adverse Effect” therein) without the consent of
GE Capital (which consent shall not be unreasonably withheld, delayed or
conditioned).
2. Exchange Offer. If the Transaction is structured as an Exchange Offer and
Second Step Merger, Merger Sub shall have accepted for payment the shares
tendered and not withdrawn in the Exchange Offer (the date of such acceptance,
the “Acceptance Date”) and all the conditions to the Exchange Offer shall have
been satisfied in accordance with the terms of the Merger Agreement, without
giving effect to any modifications, amendments, express waivers or consents
thereto that are materially adverse to the Lenders (including without limitation
the provisions of Section 1.4, Top-Up Option, or definitions of “Minimum
Contribution” and “Company Material Adverse Effect” therein) without the consent
of GE Capital (which consent shall not be unreasonably withheld, delayed or
conditioned).
3. Equity. The Exchange Ratio (as such term is defined in the Sidley Draft
2/25/08 of the Merger Agreement) shall be 0.217.
4. Receipt of Financial Statements. Administrative Agent and the Lenders shall
have received (a) as soon as available (and to the extent available), audited
consolidated financial statements of Borrower for the fiscal period ending
December 31, 2007, which statements shall be unqualified, (b) as soon as
available, interim unaudited monthly consolidated financial statements of
Borrower for each fiscal month ended after December 31, 2007 and (c) as soon as
available, interim unaudited monthly consolidated financial statements of Target
for each fiscal month ended after October 31, 2007.
5. Receipt of Pro Forma Financial Statements and Business Plan. Administrative
Agent and the Lenders shall have received and be satisfied with (a) a pro forma
estimated balance sheet of Borrower and its subsidiaries at the Closing Date
after giving effect to the Transaction and the transactions contemplated
thereby, and (b) Borrower’s business plan which shall include a financial
forecast on a quarterly basis for the first twelve months after the Closing Date
and on an annual basis thereafter through 2014 prepared by Borrower’s
management. Administrative Agent acknowledges that the pro forma balance sheet
and business plan that it has received as of the date hereof are satisfactory.
6. No Defaults. There shall not occur as a result of, and after giving effect
to, the consummation of the Transaction and the funding of the Facilities, a
default (or any event which with the giving of notice or lapse of time or both
will be a default) under any of Borrower’s, the Guarantors’ or their respective
subsidiaries’ material debt instruments and other material agreements.

 



--------------------------------------------------------------------------------



 



7. Minimum EBITDA; Maximum Leverage. The consolidated adjusted EBITDA (with
adjustments for Borrower for loss on disposal of capital assets of $133,000 and
severance costs of $719,000 and adjustments for Target for impairment loss of
$752,000, one-time termination benefits of $2,941,000, consulting fees of
$1,128,000, rebate error of $456,000 and non-recurring legal costs of
$1,051,000) of the Borrower and Target for the twelve fiscal month period most
recently ended prior to the Closing Date shall be no less than $28.0 million.
The consolidated leverage ratio of Borrower on the Closing Date after giving
effect to the initial borrowing under the Facilities and the other transactions
described herein shall not exceed 1.80 to 1.00.
8. No Material Adverse Effect. There shall not have been any events,
circumstances, developments or other changes in facts that would, in the
aggregate, have a Material Adverse Effect. “Material Adverse Effect” means (a) a
“Company Material Adverse Effect” (as defined in the Acquisition Agreement), or
(b) an effect that results in or causes, or could reasonably be expected to
result in or cause, a material adverse change in any of (i) since December 31,
2006, the financial condition, business, performance, operations or property of
Borrower and its subsidiaries, taken as a whole, (ii) the ability of Borrower or
any Guarantor to perform its obligations under any Financing Documentation and
(iii) the validity or enforceability of any Financing Documentation or the
rights and remedies of the Administrative Agent, the Lenders and the other
Secured Parties under any Financing Documentation.
9. Other Customary Conditions. Other customary closing conditions relating to
delivery of satisfactory legal opinions of counsel to the Group Members,
solvency certificate from the chief financial officer of Borrower, creation and
perfection of liens on the Collateral as provided for in each paragraph entitled
“Collateral” above, cash management system for Borrower and each Guarantor
(including springing blocked account agreements for all deposit accounts of
Borrower and its subsidiaries), which may be put in place within 60 days after
closing, receipt of mortgage supporting documents for all properties subject to
mortgage (including, without limitation, title insurance policies, current
certified surveys, evidence of zoning and other legal compliance, environmental
reports, certificates of occupancy, legal opinions), which may be put in place
within 60 days after closing, no conflict with applicable law or other material
agreements, obtaining all necessary governmental approval and third party
consents, evidence of payment of certain existing debt and liens, if any, except
as otherwise mutually agreed, evidence of corporate authority, copy of
organizational documents, insurance reasonably satisfactory to the
Administrative Agent (and receipt of additional insured and loss payee insurance
certificates) and payment of all fees and expenses then due and owing under the
Commitment Letter, Term Sheet and the Fee Letter.

2



--------------------------------------------------------------------------------



 



Exhibit I
Summary Description of Exchange Offer and Second Step Merger
1. Parent, Borrower and/or Merger Sub commence the Exchange Offer and file the
applicable information with the Securities and Exchange Commission.
2. At least 5 business days prior to the Acceptance Date, Borrower and the
Lenders would execute and deliver to each other the Credit Agreement.
3. (a) At the expiration of the Exchange Offer (which shall be no earlier than
20 business days after it is commenced), if all of the conditions to the closing
of the Exchange Offer have been satisfied or waived, Merger Sub will accept for
payment the shares of Target stock properly tendered in the Exchange Offer and
not withdrawn and (b) simultaneously with the acceptance described in clause
3(a), the Lenders would provide the Financing in immediately available funds to
Borrower.
4. If the shares accepted for payment in the Exchange Offer constitute less than
90% of the outstanding common stock of Target, on or promptly following the
Acceptance Date (A) Merger Sub exercises the Top Up Option (as defined in the
Merger Agreement), delivers to Target (i) cash in an amount equal to the number
of shares of Target common stock issues pursuant to the Top Up Option multiplied
by an amount equal to the par value of a share of Target Common Stock and (ii) a
promissory note for an aggregate principal amount equal to $11.00 multiplied by
the number of shares of Target common stock issued pursuant to the Top Up
Option, less the amount described in clause (i) and (B) Target will issue to
Merger Sub the shares to be issued pursuant to the Top Up Option.
5. On the date Merger Sub acquires the shares of Target common stock issued
pursuant to the Top Up Option or promptly thereafter, Merger Sub and the Company
will consummate the Second Step Merger.

3